Citation Nr: 0731428	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip disorder, and, if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
September 1949 and from November 1950 to February 1952.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from October 2002 and August 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In the October 2002 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a previously disallowed clam 
for entitlement to service connection for deteriorating hip 
dislocation.  In the August 2004 decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a previously disallowed clam for entitlement to 
service connection for diabetes mellitus.  

In June 2007, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In July 2007, the veteran submitted evidence, not yet 
reviewed by the RO, that is pertinent to his claim for 
service connection for a left hip disorder.  He has waived RO 
consideration of this evidence, in the first instance.  
Regardless, as the Board's decision to reopen this claim is 
not unfavorable to the veteran, he cannot be prejudiced by 
the Board's consideration of this evidence at this time.  
Therefore, the Board has taken into account all evidence of 
record in the decision below.  See 38 C.F.R. § 20.1304(c) 
(2007).  

This case has been advanced on the docket pursuant to 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

The issue of entitlement to service connection for a left hip 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
The veteran did not appeal this decision.  

2.  The evidence received since the June 1998 denial of 
service connection for diabetes mellitus, which was not 
previously of record, and which is not cumulative or 
redundant of other evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  In an October 2001 rating decision, the RO denied the 
veteran's claim for service connection for a deteriorating 
hip dislocation.  The veteran did not appeal this decision.  

4.  Evidence received since October 2001 denial of the 
veteran's claim for service connection for a hip disorder is 
not cumulative or redundant of evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied a claim of 
entitlement to service connection for diabetes mellitus is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has not been received since the 
June 1998 rating decision that denied a claim of entitlement 
to service connection for diabetes mellitus.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001)  

3.  The October 2001 rating decision that denied a claim of 
entitlement to service connection for a deteriorating hip 
dislocation is final.  U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).

4.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left hip 
disorder.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of disability ratings and effective dates with 
regard to his claim for service connection for diabetes 
mellitus.  However, he cannot be prejudiced by this defect.  
In that regard, because new and material evidence has not 
been submitted to reopen this claim, any questions as to 
these downstream elements are moot.  

In view of the Board's favorable decision to reopen the 
veteran's claim for service connection for a left hip 
disorder, the veteran cannot be prejudiced by any defect in 
notice regarding this claim to reopen and further assistance 
is unnecessary to aid the veteran in substantiating the claim 
to reopen.

By means of letters dated in April 2001 and March 2004, VA 
satisfied the remaining duty to notify the veteran as to his 
claim for compensation benefits for diabetes mellitus.  These 
letters were provided to the veteran prior to the initial 
adjudication of this claim by the RO in August 2004.  Both 
letters informed the veteran of the evidence required to 
substantiate the underlying claim for service connection.  
Both letters told the veteran of his and VA's respective 
duties in obtaining evidence and asked him to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  

The March 2004 letter notified the veteran that he must 
provide new and material evidence in order to reopen his 
previously disallowed claim for service connection for 
diabetes mellitus.  He was informed of the bases for the last 
final denial of his claim; that the evidence did not show 
that he suffered from diabetes during service or within a 
year of separation from service.  This letter specifically 
informed the veteran that the evidence necessary to reopen 
this claim is evidence that relates to the reason for the 
last final denial.  He was also provided the definition of 
new and material evidence.  

The Board is aware that this letter set out the definition of 
material evidence as revised in August 2001, although his 
claim to reopen was received prior to that date and an 
earlier definition applied.  However, he was told that the 
evidence submitted must relate to service incurrence of 
diabetes or manifestation of diabetes within one year of 
separation from service.  This statement sufficiently 
encompassed the unrevised definition of material evidence. 
See 38 C.F.R. § 3.156 (2001).  Furthermore, during the June 
2007 hearing, the veteran provided extensive testimony as to 
any in-service incurrence and/or date of onset of his 
diabetes mellitus, thereby demonstrating actual knowledge of 
the evidence required to reopen his claim.  See Sanders v. 
Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other evidence.  An appropriate 
VA examination was afforded the veteran in March 2007.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including arthritis and diabetes 
mellitus, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In September 2000, VA received claims from the veteran for 
entitlement to service connection for diabetes mellitus and a 
left hip disorder.  Claims for these disabilities had 
previously been denied.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulation regarding new and material evidence was 
amended during the course of this appeal.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claims was filed prior to that date.  Therefore, the 
amended regulation does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).


Diabetes Mellitus

The veteran contends that his diabetes mellitus had its onset 
during service.  Specifically, he points to a service medical 
record notation from July 1948.  Hearing transcript at 18.  
This notation shows treatment for a carbuncle of the left 
supra-orbital region and states "[n]o history of Diabetes 
mellitus."  The veteran contends that service connection is 
warranted because the military medical personnel considered 
diabetes mellitus when rendering treatment.  Id. at 19.  

In a June 1998 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for diabetes 
mellitus, finding that his claim was not well grounded.  The 
basis for this finding was that the evidence failed to 
demonstrate that diabetes mellitus was incurred or aggravated 
by military service, or was manifest to a compensable degree 
within one year of separation from active military service.  
The veteran was notified of this decision and of his 
appellate rights the following month.  He did not appeal, and 
thus this decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

Relevant evidence of record at the time of the June 1998 
rating decision consisted of service medical records and May 
1997 notes from a VA eye clinic. 

Medical evidence received since the June 1998 rating decision 
includes VA outpatient treatment records from November 1998 
to October 2006, a VA examination report from March 2007; and 
private medical records from Maluso Pearson, M.D., Tanya 
Hlinka, D.C., a reply form the Retina-Vitreous Associates of 
Florida, the Astoria Medical Group, the Prado Vision and 
Lasik Center, T. Richard Hostler, M.D., Susan Ross, M.D., 
Milan A. Kothari, M.D., and Samuel S. Messieh, M.D.  

This evidence is new as it was not before the RO at the time 
of June 1998 decision.  However, none of this evidence is 
material evidence.  None of this new evidence states more 
than that the veteran has diabetes mellitus and/or has a 
history of diabetes.  The only evidence that even mentions 
the veteran's service with regard to his diabetes mellitus is 
the March 2007 VA examination report which contains opinions 
rendered by two physicians.  The physician performing the 
examination stated that "to say that he has had [diabetes 
mellitus] since the service in 1947 (when he had his 
carbuncle) would be merely speculation at this point."  This 
physician explained that the records did not show any 
indication of a diagnosis of diabetes mellitus prior to 1997.  
A physician, who evaluated the veteran with regard to 
peripheral neuropathy as related to diabetes mellitus, also 
rendered an opinion.  After referring to the veteran's 
service medical records, this physician stated that the 
physicians who treated the veteran for a carbuncle in 1948 
considered whether he had diabetes at that time and 
determined that he did not.  He thus opined that the 
veteran's carbuncle in service was unrelated to his current 
diabetes mellitus.  

The Court's interpretation of materiality in Evans precludes 
a finding that the VA examination report is material.  
Evidence received since the last final denial does not tend 
to prove the unsatisfied element in the final decision, onset 
of diabetes mellitus during service or within one year of 
separation from service.  Indeed, the March 2007 examination 
report tends to disprove that element.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
diabetes mellitus, his claim to reopen must be denied.  


Left hip disorder

In an October 2001 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
deteriorating hip dislocation.  The bases for this denial 
were that no evidence of record showed the veteran to have a 
current hip condition, and no evidence of record showed that 
he had a hip condition during service.  The veteran was 
notified of this decision and of his appellate rights that 
same month.  He did not appeal, and thus this decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Relevant evidence of record at the time of the October 2001 
decision consisted of service medical records and June to 
August 2001 VA outpatient treatment records.  

Evidence received since the October 2001 decision includes 
August and October 1992 treatment notes from the Astoria 
Medical Group, January 2002 treatment notes from Maluso 
Pearson, M.D., VA treatment notes from May 2002, a July 2002 
letter from Tanya Hlinka, D.C., and a July 2007 letter from 
Samuel S. Messieh, M.D.  In the October 1992 Astoria Medical 
Group notes, Dr. Seldman stated that x-rays showed 
osteoarthritis of the veteran's left hip, probably related to 
early Paget's disease.  In an associated August 1992 x-ray 
report, Peer Kratka, M.D. stated that he suspected an old 
congenital hip dislocation and associated flattening and 
osteoarthritis changes.  Dr. Pearson reported physical 
examination and x-ray evidence of end stage degenerative 
joint disease of the veteran's left hip.  

In the May 2002 VA clinic notes, a clinician stated that x-
ray findings were "consistent with Perthes disease, which 
has most probably been present since birth, and has now 
progressed to severe [degenerative joint disease]."  She 
went on to state that "[i]t is more likely than not that his 
job while in the armed service which included prolonged 
walking and standing, contributed to his present 
disability."  

In the July 2007 letter, Dr. Messieh indicated that the 
veteran has degenerative arthritis of the left hip and that 
x-rays showed that "it is quite possible that he had an old 
childhood illness as the etiology of this current hip 
disorder of Legg-Perthes disease."  

Additionally, Dr. Hlinka found the veteran to suffer from end 
stage degenerative joint disease of the left hip.  She stated 
in her July 2002 letter that "based on examination, 
consultation reports, radiographs, and symptomatology, there 
was a reasonable medical certainty that prior traumatic 
injuries to the left hip led to left hip weakness, early 
degeneration, as well as symptomatic manifestations."

This evidence is not redundant or cumulative of evidence of 
record at the time of the October 2001 decision.  Taken 
together, this evidence is material evidence because it tends 
to show that the veteran has a current left hip disorder and 
that his current left hip disorder may have been incurred or 
aggravated during service.  This evidence is so significant 
that it must be considered in order to render a fair 
decision.  Because new and material evidence has been 
submitted, the veteran's claim for entitlement to service 
connection for a left hip disorder must be reopened.  


ORDER

New and material evidence has not been received to reopen a 
previously denied claim of service connection for diabetes 
mellitus; the application to reopen the claim is denied.

New and material evidence having been received, the claim for 
service connection for a left hip disorder is reopened and 
the appeal is granted to that extent.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

Provided that certain requirements have been met, VA must 
provide a medical examination to the veteran and seek a 
medical opinion when such is necessary to decide a claim.  38 
U.S.C.A. 5103A(d)(2) (2002).  The Board is not competent to 
supplement the record with unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In May 2002 VA treatment notes, a clinician stated that x-ray 
findings were "consistent with Perthes disease, which has 
most probably been present since birth, and has now 
progressed to severe [degenerative joint disease]."  She 
went on to state that "[i]t is more likely than not that his 
job while in the armed service which included prolonged 
walking and standing, contributed to his present 
disability."  In the July 2007 letter, Dr. Messieh indicated 
that the veteran has degenerative arthritis of the left hip 
and that x-rays showed that "it is quite possible that he 
had an old childhood illness as the etiology of this current 
hip disorder of Legg-Perthes disease."  

Additionally, Dr. Hlinka found the veteran to suffer from end 
stage degenerative joint disease of the left hip.  She stated 
in her July 2002 letter that "based on examination, 
consultation reports, radiographs, and symptomatology, there 
was a reasonable medical certainty that prior traumatic 
injuries to the left hip led to left hip weakness, early 
degeneration, as well as symptomatic manifestations."

Dr. Messieh's letter and the May 2002 VA clinician's notes 
raise the question as to whether the veteran had a pre-
existing disease upon his entrance into service.  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (emphasis added).  The presumption of soundness may 
only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

Therefore, on remand, the veteran must be afforded a VA 
examination and an opinion must be obtained as to whether 
there is clear and unmistakable evidence that the veteran had 
a pre-existing disorder of the left hip when he entered 
active service, and, if so, whether there is clear and 
unmistakable evidence that the pre-existing disease was not 
aggravated during his active service.  Additionally, given 
Dr. Hlinka's letter, an opinion should be obtained as to 
whether the veteran suffers from a current hip disorder as 
the result of any injury during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedics examination of his left hip.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must indicate 
whether the claims file was reviewed.

The examiner is asked to provide an 
opinion, and rationale supporting such 
opinion, as to the following:

i).  Identify all of the veteran's current 
left hip disorders and indicate the date 
of clinical onset of each disorder.

ii).  Provide an opinion as to whether it 
is at least as likely as not ( a 50 
percent or greater probability) that any 
current left hip disorder is etiologically 
related to Perthes disease.  

iii).  If a current left hip disorder is 
at least as likely as not etiologically 
related to Perthes disease, provide an 
opinion as to whether there is clear and 
unmistakable evidence that the veteran had 
Perthes disease at the time of his 
entrance into service, in either January 
1946 or November 1950.  Clear and 
unmistakable evidence is evidence that is 
obvious or manifest and is not merely a 
"more likely than not or as likely as 
not" standard.  

iv).  If  there is clear and unmistakable 
evidence that the veteran had Perthes 
disease at the time of his entrance into 
service, provide an opinion as to whether 
there is clear and unmistakable evidence 
that this pre-existing condition was not 
aggravated by his active service.   That 
is, the examiner must comment as to 
whether a permanent increase in hip 
disability was demonstrated during service 
and whether such increased disability was 
due to natural progress of the disease.  

(A pre-existing disease will be considered 
to have been aggravated by active service 
where there is an increase in disability 
during service, unless there is a specific 
finding that the increase in disability is 
due to the natural progression of the 
disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  "Temporary or 
intermittent flare-ups during service of a 
pre-existing injury or disease are not 
sufficient to be considered 'aggravation 
in service' unless the underlying 
condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. 
App. 453, 458 (1999)).

v).  Finally, provide an opinion as to 
whether it is at least as likely as not 
that any other current left hip disorder 
(than that discussed above) is the result 
of service, including a fall.  

3.  Then, readjudicate the veteran's claim 
with application of all appropriate laws 
and regulations.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
Allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


